PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of					: 
Babcock						:
Application No.  16/501,828				:	ON PETITION
Filed: June 12, 2019					:
Attorney Docket No.		


This is responsive to the communication filed on August 2, 2021, and in supplement on September 3, 2021. The communication is being treated as a petition under 37 CFR 1.181 to withdraw the holding of abandonment.

The petition is DISMISSED.

The renewed petition under 37 CFR 1.181, must be filed within two months of the mailing date of this decision.  Extensions of time under 37 CFR 1.136(a) are not available.

The record reflects that a non-final Office action was mailed on December 16, 2020, allowing a shortened statutory period for reply of three months from its mailing date. Extensions of time under 37 CFR 1.136(a) were available. No reply was received in this application. The application became abandoned on March 17, 2021.  A Notice of Abandonment was mailed on July 21, 2021.

By the instant petition, applicant requests that the holding of abandonment be withdrawn because a complete and proper reply was deposited with the United States Postal Service (USPS), Express Mail Service on March 12, 2021.

Section 711.03 of the Manual of Patent Examining Procedure provides guidance where, as in this case, petitioner is arguing that a timely response to the Office action was mailed but not received and provides, in pertinent part, that:

37 CFR 1.10(c) through 1.10(e) and 1.10(g) set forth procedures for petitioning the Director of the USPTO to accord a filing date to correspondence as of the date of deposit of the correspondence as "Express Mail." A petition to withdraw the holding of abandonment relying upon a timely reply placed in "Express Mail" must include an appropriate petition under 37 CFR 1.10(c), (d),  (e), or (g) (see MPEP § 513). When a paper is shown to have been mailed to the Office using the "Express Mail" procedures, the paper must be entered in PALM with the "Express Mail" date.
 application on September 7, 2021. Under the present circumstances, petitioner must establish that the reply to the non-final Office action was timely filed or deposited with the USPS, as per 37 CFR 1.10.

It is noted that 37 CFR 1.10(c) provides:

(c) Any person filing correspondence under this section that was received by the Office and delivered by the Priority Mail Express® Post Office to Addressee service of the USPS, who can show that there is a discrepancy between the filing date accorded by the Office to the correspondence and the date of deposit as shown by the “date accepted” on the Priority Mail Express® mailing label or other official USPS notation, may petition the Director to accord the correspondence a filing date as of the “date accepted” on the Priority Mail Express® mailing label or other official USPS notation, provided that: 
(1) The petition is filed promptly after the person becomes aware that the Office has accorded, or will accord, a filing date other than the USPS deposit date; 
(2) The number of the Priority Mail Express® mailing label was placed on the paper(s) or fee(s) that constitute the correspondence prior to the original mailing by Priority Mail Express®; and 
(3) The petition includes a true copy of the Priority Mail Express® mailing label showing the “date accepted,” and of any other official notation by the USPS relied upon to show the date of deposit. 
Thus, the renewed petition under 37 CFR 1.181, must be accompanied by a grantable petition under 37 CFR 1.10(c) requesting that the Office recognize the reply filed to the non-final Office action as having bee filed as of the date that the reply was accepted by the USPS Express Mail Service. To be considered grantable, the petition under 37 CFR 1.10(c) must include a copy of the reply reflecting Priority Express Mail number on the reply with a showing that the number of the Priority Mail Express® mailing label was placed on the reply prior to the original mailing by Priority Mail Express®.1

At this juncture, the holding of abandonment cannot be withdrawn because petitioner has not provided prima facie evidence that a complete and proper response to the non-final Office action was deposited with the USPS Express Mail Service under 37 CFR 1.10 within the statutory period for reply, or has not provided a certificate of mailing pursuant to 37 CFR 1.8, or an USPTO date-stamped postcard evidencing the reply was filed within the statutory period for reply.  The petition is dismissed accordingly.  

entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.   Petitioner may use the enclosed form to file this petition.  

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450

By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Of VIA EFS-WEB

Telephone inquiries concerning this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  FORM PTO/SB/64 



















    
        
            
        
            
        
            
    

    
        1 The copy of the reply filed on August 2, 2021, and on September 3, 2021, does not reflect that the Priority Express Mail number was affixed to the reply prior to its original mailing.